393 U.S. 16 (1968)
BATES ET AL.
v.
NELSON, WARDEN.
No. 86, Misc.
Supreme Court of United States.
Decided October 14, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Richard Gladstein, Norman Leonard, and Ruth Jacobs for petitioners.
Thomas C. Lynch, Attorney General of California, Albert W. Harris, Jr., Assistant Attorney General, and Charles R. B. Kirk, Deputy Attorney General, for respondent.
PER CURIAM.
The motions to supplement the petition for a writ of certiorari and for leave to proceed in forma pauperis are granted. The petition for a writ of certiorari is also granted. The judgment is vacated and the case is remanded to the Court of Appeals for further consideration in light of Burgett v. Texas, 389 U.S. 109; Bruton v. United States, 391 U.S. 123; and Roberts v. Russell, 392 U.S. 293.